Citation Nr: 1510673	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-28 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES
 
1.  Entitlement to service connection for major depression, to include a generalized anxiety disorder.
 
2.  Entitlement to service connection for alcoholism.
 
3.  Entitlement to service connection for the purpose of establishing eligibility to treatment for psychosis.
 
4.  Entitlement to an increased evaluation for tinnitus currently rated as 10 percent disabling. 
 
5.  Entitlement to a compensable evaluation for bilateral hearing loss.
 
6.  Entitlement to an evaluation in excess of 50 percent prior to January 22, 2014 and in excess of 70 percent since January 22, 2014 for post traumatic stress disorder (PTSD).
 
7.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disability. 
 
 
REPRESENTATION
 
Appellant represented by:  Calvin Hansen, Attorney
 
 
ATTORNEY FOR THE BOARD
 
Y. Venters, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from September 1966 to August 1969.
 
These matters come to the Board of Veterans' Appeals on appeal from rating decisions issued by the RO.
 
In October 2012, the Veteran requested a hearing before a Veterans Law Judge.  In July 2014, the Veteran withdrew his request.
 
The issue of entitlement to service connection for a major depression, to include a generalized anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  Alcoholism has been in full, sustained remission since 2002.
 
2.  The Veteran has not been diagnosed with a psychosis.
 
3.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown.
 
4.  The Veteran's bilateral hearing loss disability is not productive of worse than a Level I hearing acuity in both ears.
 
5.  For the period prior to January 22, 2014, the Veteran's PTSD was most nearly approximated by occupational and social impairment with deficiencies in most areas.

6.  At no time has the Veteran's PTSD been productive of a disability picture that was manifested by symptoms resulting in total occupational and social impairment.
 
7.  An August 1971 rating decision, which denied entitlement to service connection for a back condition, is final.  The evidence received since the decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for a back disability.

 
CONCLUSIONS OF LAW
 
1.  The criteria for service connection for alcohol abuse are not met.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. §§ 3.1(n), 3.301(c), 3.303, 3.310 (2014).
 
2.  The criteria for service connection for the purpose of establishing eligibility to treatment for psychosis are not met.  38 U.S.C.A. §§ 1110, 1702 (West 2014); 38 C.F.R. §§ 3.102, 3.159, (2014).
 
3.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).
 
4.  The criteria for the assignment of a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2014).
 
5.  For the period of the appeal prior to January 22, 2014, the criteria for the assignment of an initial rating of 70 percent for service-connected PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).
 
6.  For the period of the appeal, the criteria for the assignment of a rating higher than 70 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411.
 
7.  The August 1971 rating decision denying entitlement to service connection for a back condition is final and new and material evidence has not been received to reopen a claim of entitlement to service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Assist and Notify
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  In October 2013, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  Notice was provided addressing how VA assigns disability ratings and effective dates.  The Board notes that the claims for an increase are "downstream" issues that arose following the initial grant of service connection.  The claims were readjudicated after receipt of the notice letter. 
 
VA has satisfied its duty to assist.  The claims folder, to include the VBMS and Virtual VA files, contain service treatment records, VA medical records, private treatment records, and lay statements from the Veteran.  The Veteran was afforded VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).
 
Service connection 
 
Service connection will be granted if it is shown that the Veteran suffers from a current disability due to an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 

Alcoholism 
 
After considering the evidence of record in light of all pertinent laws and regulations, the Board concludes that the Veteran is not entitled to service connection for alcoholism.
 
Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301.  Alcohol abuse, unless it is a secondary result of an organic disease or disability, is considered to be willful misconduct.  38 C.F.R. §§ 3.301(c)(2-3). 
 
The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a Veteran may be service connected for alcohol abuse acquired secondary to, or as a symptom of, a service-connected disability.  In order to qualify for secondary service connection, the evidence must show that  alcohol abuse is secondary to or is caused by a primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).
 
The Veteran's medical records show diagnoses of alcoholism.  However, since the Veteran has filed his claim for service connection in November 2011, the VA treatment records show that the Veteran's alcohol abuse is in full remission.  The January 2012 VA examiner noted that the Veteran has been sober for nine years.  The Veteran has a sponsor from alcoholics anonymous (AA) that he works with once a week.  He also attends five to six AA meeting per week.  
 
Although the Veteran may have had a problem with alcoholism in the past, he does not have (and during the pendency of this claim since 2011 has not had) a disability manifested by alcoholism, i.e. a pathological pattern of alcohol abuse productive of impairment in social or occupational functioning. 
 
Therefore, the Veteran does not have a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Therefore, service connection is not warranted for alcoholism.
 
For these reasons, as the preponderance of the evidence is against the claim, entitlement to service connection for alcoholism must be denied.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
Eligibility to treatment for psychosis
 
Under 38 U.S.C.A. § 1702, a veteran of the Vietnam era who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before May 8, 1977, in the case of a Vietnam era veteran, shall be deemed to have incurred such disability in the active military, naval, or air service for the purposes of entitlement to treatment.  
 
A review of the Veteran's records fails to show that he was diagnosed with an active psychosis, or that an active psychosis developed within two years of discharge.  Therefore, service connection for establishing eligibility to treatment for psychosis is denied.  
 
Disability ratings
 
Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 
 
The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As will be explained in further detail below, the evidence preponderates against assigning a staged rating for any of the disorders on appeal.
 
Tinnitus 
 
Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 
 
This diagnostic code provides that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
 
The symptoms of his tinnitus are accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Indeed, the record does not suggest that tinnitus requires frequent hospitalization or causes marked interference with employment or otherwise suggests that referral for an extraschedular consideration under 38 C.F.R. § 3.321 is indicated. 
 
Because there is no reasonable possibility that further notice or assistance would aid in substantiating the claim, any deficiency as to VCAA compliance is rendered moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
 
Bilateral hearing loss
 
Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 
 
Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 
 
Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  
 
"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 
 
Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 
 
In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).
 
An April 2013 VA audiometric study revealed puretone thresholds as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
25
35
35
40
LEFT
20
15
30
40

The speech discrimination scores were 94 percent for both ears.  The average puretone threshold was 34 decibels in the right ear and 26 decibels in the left.
 
Applying the schedular criteria, this examination report yielded a numerical designation of level I for both ears.  See 38 C.F.R. § 4.85, Table VI. 
 
When those values are applied to Table VII, a zero percent (i.e. a noncompensable) evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 
 
These test results do not show that the appellant has an exceptional pattern of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 
 
The earlier VA examination performed in November 2011 also shows findings that did not warrant the assignment of a compensable rating for the service-connected bilateral hearing loss disability.  At that time pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
30
30
LEFT
25
10
30
40

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  These findings equate to a Level I hearing loss in each ear.  

The VA examination hearing test results from November 2011 and April 2013 are considered to provide the best evidence of the severity of the service-connected bilateral hearing loss disability, and they do not provide any basis to assign a compensable rating.  38 C.F.R. §§ 4.85, 4.86.
 
The Board has carefully considered the Veteran's contentions.  His assertions of hearing difficulty are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The fact that his hearing acuity is less than optimal does not by itself establish entitlement to a higher rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.
 
Thus, although the Veteran asserts that his hearing loss warrants a higher evaluation, he is not a licensed practitioner and is not competent to establish the specific degree of auditory acuity.  See 38 C.F.R. § 4.85(a).  Accordingly, the Board finds that the competent findings at the audiological evaluations are of greater probative value than the Veteran's statements regarding the severity of his hearing loss disability.  Therefore, based on the competent evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability symptomatology more nearly approximate the criteria for a noncompensable evaluation and that a staged rating is not warranted.  Therefore, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for bilateral hearing loss disability, and the claim must be denied.
 
The Board has considered whether this issue should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this issue does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 
 
Accordingly, referral for consideration of an extraschedular rating is not indicated.

PTSD
 
Regarding this claim, the Veteran contends that he is entitled to a higher initial rating for his service-connected PTSD pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
Under the rating formula for psychiatric disorders a 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130. 
 
A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The global assessment of functioning score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a global assessment of functioning score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A global assessment of functioning score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A global assessment of functioning score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A global assessment of functioning score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A global assessment of functioning score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A global assessment of functioning score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.
 
A global assessment of functioning score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).
 
The Veteran was afforded a VA examination in January 2012, and was diagnosed PTSD due to in-service stressors.  The examiner noted that the Veteran was hospitalized twice for suicidal depression.  The examiner noted symptoms of chronic sleep impairment, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, and anxiety.  The examiner stated that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He assigned a global assessment of functioning score of 50, indicative of serious impairment in social, occupational, or school functioning.  He found that the Veteran had occupational and social impairment with reduced reliability and productivity. 
 
VA treatment records show that the Veteran continues to receive treatment for his PTSD.  The records do not indicate a significant change in the Veteran's symptoms.
 
Following a VA examination in January 2014 the appellant was again diagnosed with PTSD.  The examiner noted symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the Veteran's ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, irritability or outburst of anger, hypervigilance, exaggerated startle response, problems with concentration, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner opined that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He noted that the Veteran did not appear to be an imminent danger to himself or others.  He also asserted that an occupation that would be sedentary in nature such as filing, stacking, or stocking would be within the Veteran's ability level.  
 
In light of the evidence summarized above, the Board will resolve reasonable doubt in the appellant's favor and find that a 70 percent evaluation for PTSD is warranted for the entire period of the appeal.  The evidence shows that the disability has not significantly changed and a uniform evaluation is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His PTSD is shown to be manifested by suicidal ideation, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, depressed mood, anxiety, near-continuous panic or depression affecting his ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These findings justify a 70 percent evaluation.
 
The Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting others, and disorientation to time and place, or memory loss for names of close relatives, own occupation, or name.  Though the Veteran noted an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, the record preponderates against finding that symptoms associated with PTSD caused total occupational and social impairment.  Instead, the January 2014 VA examiner stated an occupation that would be sedentary in nature would be within the Veteran's ability level. 
 
Upon consideration of all of the relevant evidence of record, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating for the entire appeal appeared as the Veteran's PTSD has not been manifested by total occupational and social impairment. 
 
The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

In the present case, there is no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the Veteran was previously hospitalized due to suicidal depression; however these occurrences were well before the appeal period.  No hospitalization has been documented during this appeal. 
 
The criteria pertaining to PTSD in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  
 
New and Material Evidence
 
In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
 
In Shade v. Shinseki, 24 Vet. App 110, 117 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  The Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Id. at 121.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  Id. 
 
Here, VA initially considered and denied entitlement to service connection for a back disability in August 1971 because it was determined that the service treatment record did not indicate a back disability.  The Veteran noted that he had recently been turned down for a railroad job because of x-ray findings pertaining to his back.  The Veteran was notified of decision and his appellate rights.  The Veteran did not file a notice of disagreement with that decision and it became final.  38 U.S.C.A. § 7105.
 
The Veteran seeks to reopen his claim.  As noted above, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final August 1971 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision is new, but not material within the meaning of 38 C.F.R. § 3.156(a).
 
In this regard, the relevant evidence associated with the Veteran's claims file subsequent to the August 1971 rating decision is VA treatment records which show complaints of back pain.  The Board finds that these records are new, however they are not material.  These records do not show an actual diagnosis of a back disorder.  Thus, the evidence does not raise a reasonable possibly of substantiating the claim, since it does not diagnose a current back disability, nor do these records show evidence of a back disorder inservice.  Consequently, the VA treatment records do not constitute new and material evidence.  
 
In summary, the Board concludes that the evidence received since the August 1971 rating decision does not relate to an unestablished fact necessary to substantiate the claim; is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim; and, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Specifically, there is no evidence showing that the Veteran has a current back disability, and there is no evidence linking a back disorder to service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a back disability. 
 


ORDER
 
Entitlement to service connection for alcoholism is denied
 
Entitlement to service connection for the purpose of establishing eligibility to treatment for psychosis is denied.
 
Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.
 
Entitlement to a compensable rating for a bilateral hearing loss disability is denied.
 
Entitlement to an initial 70 percent rating for PTSD for the initial period of the appeal is granted, subject to the regulation governing the payment of VA monetary benefits.
 
Entitlement to a rating in excess of 70 percent for PTSD since January 22, 2014, is denied.
 
New and material evidence having not been received, the claim of entitlement to service connection for a back disability is not reopened, and the appeal is denied.
 
 
REMAND
 
Throughout the appeal, the Veteran has undergone VA examinations which reveal a diagnosis of a major depressive disorder.  These examinations, however, addressed only PTSD.   Given the contentions on appeal, and the examiners failure to address the etiology of a major depressive disorder an addendum opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 
 
Accordingly, the case is REMANDED for the following action:
 
1.  Obtain all outstanding, pertinent VA and private treatment records concerning psychiatric care provided to the appellant since January 2014.  All records received should be associated with the claims file. If the AOJ cannot locate all Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2.  Thereafter, provide the January 2014 VA examiner access to the appellant's claims folder, VBMS file and Virtual VA file for review.  Following the examiner's review the examiner must provide an addendum opinion addressing whether it is at least as likely as not (50 percent probability or greater) that a major depressive disorder and/or anxiety, is a result of the appellant's active duty service.  If not, is it at least as likely as not that major depression and/or anxiety is caused or permanently aggravated by the appellant's PTSD.  The rationale for any opinion offered must be provided.
 
If the examiner determines that another examination of the Veteran is necessary to provide the requested opinion with rationale, then such an examination must be scheduled.  If the January 2014 examiner is not available, then the requested opinion with rationale must be rendered by another qualified examiner.
 
3.  After any additional development deemed necessary based on the information received as a result of the above development has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


